              Case 4:21-mj-70415-MAG Document 5 Filed 07/23/21 Page 1 of 3



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2

 3
     Northern District of California
     JOHN PAUL REICHMUTH                                                   FILED
     Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street                                                         Jul 23 2021
 5   Oakland, CA 94612
     Telephone: (510) 637-3500                                          SUSANY. SOONG
 6   Facsimile: (510) 637-3507                                     CLERK, U.S. DISTRICT COURT
     Email:       John_Reichmuth@fd.org                         NORTHERN DISTRICT OF CALIFORNIA
 7                                                                          OAKLAND
 8   Counsel for Defendant WILLIAMS
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                             Case No.: CR 21–70415 MAG
15                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER TO CONTINUE
16            v.                                             STATUS/DETENTION HEARING AND
                                                             UNSEAL CASE
17     NATHAN WILLIAMS,
18                    Defendant.
19
20

21           IT IS HEREBY STIPULATED, by and between the parties to this action, the DETENTION

22   HEARING and STATUS on PRELIMINARY HEARING presently set for July 23, 2021 at 1:00 p.m.
23   before Hon. Susan van Keulen be CONTINUED until July 29, 2021 at 1:00 p.m. The Parties also
24
     stipulate that this case be UNSEALED.
25
             The reason for this request is that the parties need additional time to prepare for the detention
26
     hearing, because a scheduled interview was canceled without notice. An interview has been scheduled
27

28   for July 23, 2021. The parties also agree that there is no reason to maintain this case under seal.


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         1
              Case 4:21-mj-70415-MAG Document 5 Filed 07/23/21 Page 2 of 3



 1           The parties agree and stipulate that the time until July 29, 2021 should be excluded, under 18
 2   U.S.C. §3161(H)(7)(A) and (B)(iv), because the ends of justice served by the granting of the
 3
     continuance outweigh the bests interests of the public and the defendant in a speedy and public trial.
 4
     With the consent of the defendant, and taking into account the public interest in the prompt disposition
 5
     of criminal cases, the parties jointly request that the court find good cause for extending the time limits
 6

 7   for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day

 8   time period for an indictment under the Speedy Trial Act (based on the exclusions set forth above). See

 9   Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).
10
              The continuance is necessary to accommodate defense preparation.
11

12
             DATED:         July 23, 2021                  ____________/S/__________________
13                                                               JOHN PAUL REICHMUTH
                                                                 Assistant Federal Public Defender
14

15

16           DATED:         July 23, 2021                 _____________/S/_________________
                                                                MOLLY K. PRIEDEMAN
17                                                              Assistant United States Attorney
18

19
20                                               [PROPOSED] ORDER
21                  Based on the reasons provided in the stipulation of the parties above, the Court hereby
22
     finds that for adequate preparation of the case by defense counsel and in the interest of justice, pursuant
23
     to 18 U.S.C. sections 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy
24
     Trial Act. Based on these findings, IT IS HEREBY ORDERED THAT time be excluded from July
25

26   23, 2021 to July 29, 2021.

27           Furthermore, with the consent of the defendant, and taking into account the public interest in

28   the prompt disposition of criminal cases, the court sets the setting of preliminary hearing for July 29,

     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         2
              Case 4:21-mj-70415-MAG Document 5 Filed 07/23/21 Page 3 of 3



 1   2021 at 1:00 p.m., based on the parties’ showing of good cause to waive time under Rule 5.1, from July
 2   23, 2021 to July 29, 2021, and finds good cause for extending the time limits for a preliminary hearing
 3
     under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an
 4
     indictment under the Speedy Trial Act (based on the exclusions set forth above). See Fed. R. Crim. P.
 5
     5.1; 18 U.S.C. § 3161(b). Accordingly, IT IS HEREBY ORDERED THAT the waiver of time under
 6

 7   Rule 5.1 is effective from July 23, 2021 to July 29, 2021. Further, it is

 8                  ORDERED that this case be UNSEALED.

 9

10
             IT IS SO ORDERED.
11

12
                          23, 2021
             DATED: July ___                             _______________________________
13                                                             Hon. Susan van Keulen
                                                               United States Magistrate Judge
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         3
